PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On July 21, 2000, claimant was traveling on WV Route 3 also known as Upper Mud River Road in Sias, Lincoln County, when she came upon an area where the road was broken off, and her vehicle struck the hole. There was a deep hole approximately one foot wide, eight feet long, and one foot deep at the edge of the road.
2. Respondent was responsible for the maintenance of WV Route 3 in Lincoln County and respondent failed to maintain this road in proper condition for the traveling public on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $89.50.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of WV Route 3 in Lincoln County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $89.50.
Award of $89.50.